Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial Notes
Amendments to the claims must make appropriate reflection of changes to the most recently submitted claim set.  The instantly submitted set of amended claims do show proper marking that reflect changes to the most recently submitted set of claims (i.e. the set submitted in the Preliminary Amendment submitted 6/2/2020).  
The instantly submitted set of claims (i.e. the claims submitted 6/24/2022) are the claims that are being examined.  
Any future amendments to the claims must properly reflect changes made to these claims that were submitted on 6/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “4” at the very end of the claim.  Claim is confusing as to intent because it can not be determined why it is there or what aspect of the claim it is intended to be further defining.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otero Martinez (2016/0304687) in view of WO 2015/110403.
Otero Martinez discloses compositions for making polyurethane (PU) foams with reduced aldehyde emissions and foams made, wherein said foams are suitable as interior material for vehicle components such as seats [instant claim 15], and the compositions and foams are formed by mixing at Index values as claimed [claim 2] a polyisocyanate component as claimed with a resin component comprising polyols, including polyether polyol(s) [claim16], catalyst [claim 9], including amine catalyst [claim 10], water as blowing agent [claim11],  and chain extenders [claim 12] {see paragraphs [0001]-[0002], [0006], [0017]-[0038], Examples and claims}.
Otero Martinez differs from applicants’ claims in that utilization of compound (c) as claimed is not particularly disclosed.  However, WO 2015/110403 discloses the use of N-(acetoacetyl) sulfanilic acid potassium salt (i.e. potassium 4-acetoacetylaminobenzene sulphonate) as an aldehyde scavenger in polymeric resins inclusive of polyurethanes (see page 1 lines 1-3, page 2 lines 6-17, page 3 lines 1-2 and Examples, including example 5, and claims.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized this compound of WO 2015/110403 in the preparations of Otero Martinez for the purpose of imparting its aldehyde scavenging effects in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicant’s arguments have been considered. However, rejection is maintained.
Motivation is maintained for the reasons indicated. That Otero Martinez offers an alternative means for achieving the ends of the instant concern does not negate that the instant combination offers motivation to remedy the deficiencies of Otero Martinez that are identified in the rejection above.  The secondary reference offers motivation to remedy the deficiencies of Otero Martinez. It is the secondary reference that is looked to for the motivation. Other motivations of the primary reference do not negate the motivations of the secondary teaching in the instant case.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765